Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 23, 2021

                                    No. 04-20-00037-CR

                                  Kevin Jon WARNKEN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-02-0029-CRA
                        Honorable Russell Wilson, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice


       The appellant has filed a motion requesting an extension of time to file a motion for
rehearing and a motion for en banc reconsideration. The motion for extension of time is
GRANTED. The appellant’s motion for rehearing and motion for en banc reconsideration are
due on or before December 8, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court